DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and response filed on 10/21/2020 are acknowledged and entered.

Claims 1-22 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 1-22 are currently pending.  

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-10) in the reply filed on 10/21/2020 is acknowledged.

Claims 11-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2020.

Accordingly, claims 1-10 are under consideration in this Office Action.

Priority
This present application is a continuation-in-part (CIP) of 16/367,209 that was filed on 03/27/2019.  16/367,209 claims priority to two provisional applications, which are 62/648,870 that was filed on 03/27/2018, and 62/650,594 that was filed on 03/30/2018.  Therefore, this application has an effective filing date of 03/27/2018 for prior art searches.

Information Disclosure Statement
The listing of references in the specification (see pg. 40) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to make an aqueous solution of creatine and creatinine as recited by instant claims 1-10 using nitrate in view of the cited prior arts and especially, Edgar et al. (J. Am. Chem. Soc., 1923, 45(10), pp. 2242-2245).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claims 11-22 directed to an invention non-elected without traverse. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
February 27, 2021